Citation Nr: 0525688	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from June 1961 to June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2004, the veteran withdrew his claim for service 
connection of bilateral hearing loss.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration on this issue. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's tinnitus is not related to an incident of his 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.       §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The August 2003 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits. 

The Board acknowledges that the August 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
2004 rating decision, June 2004 Statement of the Case (SOC), 
July 2004 Supplemental Statement of the Case (SSOC), and 
September 2004 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
June 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in September 2003, and 
obtained a medical opinion on the etiology of the veteran's 
tinnitus.  The veteran's service medical records have been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.     


Evidence

The service medical records note no complaints or findings 
referable to tinnitus during service.

The DD Form 214 shows that the veteran's military 
occupational specialty was a Machinist's Mate.

In the veteran's original application for compensation 
benefits filed in August 2003, he denied that he sought 
treatment for tinnitus in service.  He reported that he 
served aboard the U.S.S. Vulcan (AR 5) and U.S.S. Nicholas 
(DD 449).  He indicated that he spent most of his time in the 
engine room and that he also spent time in the battle 
stations during which time he was exposed to firing from 
guns.  He contended that he currently experienced constant 
ringing in his ears from constant exposure to this noise.  In 
the July 2004 Substantive Appeal, the veteran further 
described that he was constantly exposed to steam driven 
turbine motors as well as the firing of cannons when he 
worked in the engine room.

In VA Form 3101 (Request for Information), the National 
Personnel Records Center reported that the veteran served 
aboard the U.S.S. Nicholas (DD 449), which was in the 
official waters of the Republic of Vietnam from May 26, 1964 
and from April 16, 1965 to April 24, 1965. 

VA treatment records dated from January 2003 to July 2003 
show that on a review of systems in February 2003, the 
veteran complained of tinnitus.  A June 2003 record showed 
that the veteran was seen on referral for complaints of 
buzzing in his ears.  Dr. A.D. noted that the veteran's 
audiogram was otherwise within normal limits with 96 degrees 
discrimination and 5 to 10 decimal SRTs (speech reception 
thresholds), and normal Eustachian tube function.  Dr. A.D. 
provided an impression of tinnitus that was likely 
presbycusis as well as "possibly some service relation."  

The September 2003 VA examination report indicates that the 
examiner reviewed the claims file.  The veteran reported that 
he was exposed to engine room noise during service.  He 
denied any exposure to noise post-service.  He indicated that 
his tinnitus was bilateral.  The examiner noted that the 
veteran had normal hearing status through 4000 Hertz 
bilaterally.  The examiner observed that tinnitus was not 
documented in the service medical records.  The examiner 
opined that it was not likely that the veteran's tinnitus 
resulted from acoustic trauma during military service.  

The veteran submitted a unit history on the U.S.S. Nicholas 
that was generated from the Internet.  

In an August 2004 letter, Dr. C.L. noted that the veteran was 
seen in his office for complaints of buzzing in the veteran's 
ears that he maintained had been present for 40 years.  The 
veteran reported that he was exposed to engine room noise and 
firing from naval guns while on a ship in service.  The 
veteran further reported that after service he drove an "18 
wheeler over-the-road truck."  Dr. C.L. opined that given 
the fact that the veteran had had tinnitus since his 
discharge from service and that he was exposed to engine 
noise on a ship, it was conceivable that his tinnitus might 
be secondary to the noise exposure.  Dr. C.L. included an 
audiometric evaluation, but he did not interpret the 
threshold hearing levels.


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The above evidence shows that there are conflicting medical 
opinions of record with regard to whether the veteran has 
tinnitus that is related to an incident of his service.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
accords the greatest evidentiary weight to the September 2003 
VA examiner's opinion because it is based on review of the 
claims folder and supported by a rationale.  The September 
2003 VA examiner essentially found that it was not likely 
that the veteran's tinnitus resulted from acoustic trauma 
during military service because the veteran's hearing was 
normal and tinnitus was not documented in the service medical 
records.  

In contrast, Dr. C.L. did not have the benefit of review of 
the veteran's claims file.  Dr. C.L. also does not provide a 
basis for finding that the veteran's tinnitus results from 
noise exposure when the veteran's hearing is normal.  The 
evidence certainly shows that it is likely that the veteran 
was exposed to loud noise during service, but the evidence 
fails to show that the veteran sustained acoustical trauma as 
the result of exposure to this noise where audiometric 
findings show that the veteran's hearing is normal, according 
to the September 2003 VA audiological examination.  

VA treatment records are significant for Dr. A.D.'s 
impression that the veteran's tinnitus is likely presbycusis 
or possibly related to service.  As for the former possible 
causative agent, the Board notes that presbycusis is a 
lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur especially in old age and with 
diabetes.  Godfrey v. Brown, 8 Vet. App. 113, 120-121 (1995).  
As for the latter possible causative agent, Dr. A.D. does not 
specify a particular incident of service that might be 
related to the tinnitus.  It is significant that Dr. A.D. 
found that the veteran's audiogram was within normal limits.  
Lastly, Dr. A.D. did not have the benefit of review of the 
veteran's entire claims file.  For these reasons, the Board 
accords the greatest evidentiary weight to the September 2003 
VA examiner's opinion.  Consequently, the Board finds that 
the competent medical evidence of record shows that there is 
no relationship between the veteran's tinnitus and an 
incident of his service.  As the weight of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  Accordingly, service connection 
for tinnitus is not warranted. 






ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


